DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “modules” in claim 9.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Udovydchenkov et al. (Pub. No.: US 2019/0007195 A1).  Udovydchenkov teaches a system and method for estimating clock drift in underwater instruments.  A signal is transmitted to a plurality of underwater receivers and an initial sampling frequency value can be used to generate received data waveforms from data stored on each underwear device.  The generated received waveforms can be used to generate a channel estimate for each receiver, and the channel estimates can be used to provide an estimate of the course motion during transmission.  The estimated source motion can then be used to estimate the clock drift.  

In regards to claim 1, taken either individually or in combination with other prior art fails to teach or render obvious an integrated method for communication, positioning, navigation, and timing of a deep-sea vehicle, wherein the integrated method is applied to an integrated device for communication, positioning, navigation, and timing of a deep-sea vehicle, the integrated device comprises a water surface monitoring platform, a deep-sea vehicle, and a scientific research ship/shore-based monitoring center; and the integrated method comprises the steps of: acquiring a sound velocity profile and a depth of the deep-sea vehicle; constructing an eigenray according to the sound velocity profile, the depth of the deep-sea vehicle, and the transmission delay; obtaining a horizontal distance between the water surface monitoring platform and the deep-sea vehicle according to the eigenray and the depth of the deep-sea vehicle; acquiring a precise azimuth angle of the water surface monitoring platform relative to the deep-sea vehicle; determining relative position information of the deep-sea vehicle relative to the water surface monitoring platform according to the transmission delay, the azimuth angle, and the depth of the deep-sea vehicle; calculating absolute position information of the deep-sea vehicle according to the relative position 
In regards to claim 9,  taken either individually or in combination with other prior art fails to teach or render obvious an integrated system for communication, positioning, navigation, and timing of a deep-sea vehicle, wherein the system comprises: a horizontal distance determining module, configured to obtain a horizontal distance between the water surface monitoring platform and the deep-sea vehicle according to the eigenray and the depth of the deep-sea vehicle; a precise-azimuth-angle determining module, configured to acquire a precise azimuth angle of the water surface monitoring platform relative to the deep-sea vehicle; a relative position information determining module, configured to determine relative position information of the deep-sea vehicle relative to the water surface monitoring platform according to the transmission delay, the azimuth angle, and the depth of the deep-sea vehicle; a positioning module, configured to calculate absolute position information of the deep-sea vehicle according to the relative position information and the latitude and longitude information of the water surface monitoring platform; a fourth acquiring module, configured to acquire inertial navigation information and Doppler log information of the deep-sea vehicle; an integrated navigation module, configured to conduct fusion correction on the latitude and longitude information of the water surface monitoring platform, the horizontal distance, the absolute position information, the inertial navigation information, and the Doppler log information, to obtain integrated navigation information; an upward communication module, configured to send the integrated navigation information, status information, and the like of the deep-sea vehicle to the water surface monitoring platform of the deep-sea vehicle in .


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663